OPINION — AG — (1) THE SHERIFF AND HIS DEPUTIES ARE ENTITLED TO BE REIMBURSED AT THE RATE OF SEVEN AND ONE HALF CENTS (7.5) PER MILE ACTUALLY AND NECESSARILY TRAVELED IN SERVING OR ENDEAVORING TO SERVE A WRIT, WARRANT OR ARREST, OR ORDER OR PROCESS OR COMMAND IN HIS COUNTY. (2) MILEAGE APPLYS TO A WRIT, WARRANT, ORDER, PROCESS OR COMMAND ISSUED BY A JUSTICE OF THE PEACE OR THE CLERK OF A COURT OF RECORD WHICH IS ISSUED "IN BEHALF OF THE STATE" IN CRIMINAL ACTIONS. (3) SAID INDIVIDUAL REPORTS SHOULD CONTAIN INFORMATION RELATING TO THE WORK DONE BY THE SHERIFF OR HIS DEPUTY IN THE SITUATIONS. (4) FEES AND MILEAGE COLLECTED BY THE SHERIFF OF HIS DEPUTIES SHOULD BE PAID INTO THE COUNTY TREASURY DAILY AND SHOULD BE CREDITED TO THE GENERAL FUND OF THE COUNTY BY THE TREASURER. (5) QUESTION RELATES TO CLAIMS FILED BY THE SHERIFF FOR PAYMENT FOR FEEDING AND MAINTAINING PRISONERS UNDER THE PROVISIONS OF 19 O.S.H. 180.43 (6) 39 O.S.H. 528 WHICH PROVIDES THAT BEFORE A WARRANT SHALL ISSUE IN MISDEMEANOR CASES THE COMPLAINT MUST BE SUBMITTED TO THE COUNTY ATTORNEY, OR DRAWN BY HIM, AND ENDORSED AS FOLLOWS. CITE: 28 O.S.H. 51, 28 O.S.H. 52, OPINION NO. JANUARY 14, 1944 — ROGERS, OPINION NO. DECEMBER 20, 1950 — MORRIS, 19 O.S.H. 180.43, 19 O.S.H. 541, 28 O.S.H. 51 (JAMES P. GARRETT)